Citation Nr: 0203870	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  97-32 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service-connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which held that no new and material 
evidence had been submitted to reopen the claim of 
entitlement to service-connection for cause of death.  

In a May 2000 decision the Board concluded that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service-connection for cause of death and 
remanded the matter for additional development.  


FINDINGS OF FACT

1.  The veteran died in January 1994, due to acute myocardial 
infarction with coronary artery disease, rheumatoid arthritis 
and hyperlipidemia, mixed, listed as underlying causes.  

2.  During his lifetime the veteran was service-connected for 
residuals of shrapnel wound to the right buttocks and hip 
(muscle group XVII), duodenal ulcer, a pilonidal cyst and 
contusions to the back and knee.  

3.  The veteran's service-connected disabilities did not 
medically contribute to his death.  

4.  Coronary artery disease was not present in service or 
manifested to a compensable degree within one year from the 
veteran's separation from service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's 
service in the military neither caused nor contributed, 
substantially or materially, nor in any way lent assistance 
to the illness that led to his death.  38 U.S.C.A. §§ 1121, 
5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of Death

The appellant contends that the veteran's service-connected 
disabilities, residuals of shrapnel wound to the right 
buttocks and hip (muscle group XVII), duodenal ulcer, 
pilonidal cyst and contusions to the back and knee 
contributed to his death.  In her October 1997 substantive 
appeal the appellant wrote that the massive and severe muscle 
damage to the veteran's buttocks and legs caused poor 
circulation and loss of feeling.  

Service-connection for the cause of the veteran's death may 
be established if the evidence shows that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312(a) (2001).  For a service-connected disability 
to be the cause of death, it must singularly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b) (2001).  For a 
service-connected disability to constitute a contributing 
cause it is not sufficient to show that it causally shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  

In this case, the veteran died in January 1994.  The 
veteran's death certificate lists the cause of death as acute 
myocardial infarction with coronary artery disease, 
rheumatoid arthritis and hyperlipidemia, mixed, listed as 
underlying causes.  

The evidence in favor of the appellant's claim includes a May 
1995 written statement from Dr. Brown and a November 1997 
written statement from the veteran's step-daughter.  Dr. 
Brown wrote that he treated the veteran for, among other 
things, recurrence of ulcers and a pilonidal cyst, and for 
severe arthritis of his left knee and back.  He further 
opined that these disabilities "contributed greatly to [the 
veteran's] early and sudden death".  However, Dr. Brown does 
not provide a rationale for his opinion.  Hence, his opinion 
is insufficient to establish a medical nexus between the 
veteran's service-connected disabilities, residuals of 
shrapnel wound to the right buttocks and hip (muscle group 
XVII), duodenal ulcer, a pilonidal cyst and contusions to the 
back and knee and the cause of the veteran's death, acute 
myocardial infarction; or underlying causes, coronary artery 
disease, rheumatoid arthritis and hyperlipidemia, mixed.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (An opinion may 
be insufficient to render a claim well-grounded where it is 
not shown to have been based on clinical data and is not 
accompanied by any other rationale to support the opinion).  

The Board's May 2000 remand sought Dr. Brown's treatment 
records, especially those treatment records on which he based 
his opinion, but the appellant did not respond to the RO's 
May 2000 request for authorization.  The VA shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  The claimant must fully cooperate with VA's 
reasonable efforts to obtain relevant records from non-
federal agency or department custodians.  If necessary the 
claimant must authorize the release of the existing records.  
66 Fed. Reg. 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)(i), (ii)).  In this instance the 
appellant did not authorize the RO to obtain Dr. Brown's 
treatment records.

In November 1997 the veteran's stepdaughter opined that the 
shrapnel wounds caused circulation problems.  The Board, in 
its May 2000 remand, afforded the stepdaughter an opportunity 
to submit her medical credentials and the rationale for her 
opinion concerning the cause of her father's death.  Again, 
there was no response.  

The Board will accord little probative value as neither Dr. 
Brown nor the veteran's stepdaughter opinions contain any 
rationale.  The appellant did not respond to the 
authorization letter to obtain the treatment records on which 
Dr. Brown's opinion was based.  Written statements were 
received from the veteran's daughter, son, stepson and 
brother.  As laypersons they are competent to offer 
eyewitness accounts of the veteran's visible symptoms, but 
they are not competent to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App.  494-95 (1992).  
Consequently, their statements regarding the cause of the 
veteran's death are insufficient.  

The evidence against the appellant's claim includes a 
December 2000 VA opinion based on a review of the entire 
record.  The VA physician wrote: 

It is unlikely that the veteran's 
service-connected conditions (residuals 
of shrapnel wound to the right buttocks 
and hip (muscle group XVII), duodenal 
ulcer, a pilonidal cyst, scars and 
contusions to the back and knee) 
contributed substantially or materially 
to cause the veteran's death at the age 
of 78 years.  The most likely substantial 
material contributors were Rheumatoid 
Arthritis and hyperlipidemia which both 
cause changes in the arterial blood 
vessels which can lead to heart attack 
(myocardial infarction).  The death 
certificate records that injury to the 
heart and clogged arteries caused the 
veterans death.  The service-connected 
conditions manifested no changes in the 
status, which would contribute to or 
cause death in the veteran based on the 
claims file review.  

The Board finds this opinion more probative than the May 1995 
written statement from Dr. Brown because the VA physician 
provided reasons for his conclusion.  He reasoned that the 
most likely substantial material contributors were Rheumatoid 
Arthritis and hyperlipidemia which both cause changes in the 
arterial blood vessels which can lead to heart attack 
(myocardial infarction).  Further, the Board finds the 
December 2000 VA opinion to be more probative than Dr. 
Brown's May 1995 opinion because it was based upon a review 
of the record.  Dr. Brown's opinion was not.  Thus, the 
December 2000 VA opinion is more pertinent, persuasive, and 
thus more probative because it is well reasoned, it is based 
upon a review of the entire claims folder, and it is 
otherwise consistent with the record.  

The Board therefore concludes that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of veteran's death.  

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The July 1994 and October 1995 rating decisions, the November 
1996 SOC, as well as the February 1998 and January 2001 SSOC 
informed the appellant of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159(b)).  The appellant did not respond to the RO's May 
2000 request for authorization.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).  The VA obtained a 
medical opinion in December 2000.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  VA has satisfied 
its duties to notify and to assist the appellant in this 
case.  Further development and further expending of VA's 
resources is not warranted.  


ORDER

Entitlement to service-connection for the cause of the 
veteran's death is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

